FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES COURT OF APPEALS                      May 7, 2008
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 07-3304
          v.                                              (D. Kansas)
 EDGUAR LIZARDO-FIGUEROA,                       (D.C. No. 06-CR-20021-KHV)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before PORFILIO, ANDERSON, and BRORBY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Defendant and appellant Edguar Lizardo-Figueroa pled guilty to one count

of conspiracy to possess with intent to distribute fifty grams or more of

methamphetamine, 500 grams or more of cocaine, and a detectable amount of


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
marijuana. He also pled guilty to four counts of possession with intent to

distribute or distribution of various amounts of methamphetamine, cocaine and

marijuana. The district court sentenced Lizardo-Figueroa to 235 months’

imprisonment, and he appeals.

      Lizardo-Figueroa’s appointed counsel, James L. Spies, has filed an Anders

brief and moved to withdraw as counsel. See Anders v. California, 386 U.S. 738

(1967). Lizardo-Figueroa has submitted his own pro se pleading, and the

government has filed a response brief. For the reasons set forth below, we agree

with Mr. Spies that the record in this case provides no non-frivolous basis for an

appeal, and we therefore grant his motion and dismiss this appeal.



                                 BACKGROUND

      On May 26, 2006, a second superceding indictment was filed by the

government against Lizardo-Figueroa and twelve co-defendants. Lizardo-

Figueroa was named in counts one, eight, thirteen, fourteen and fifteen of the

indictment. Count one charged him with conspiracy to possess with intent to

distribute fifty grams or more of methamphetamine, 500 grams or more of

cocaine, and a detectable amount of marijuana, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(viii), (b)(1)(B)(ii), (b)(1)(D) and 846, and 18 U.S.C. § 2.

Counts eight and thirteen charged Lizardo-Figueroa with possession with intent to

distribute and distribution of fifty grams or more of methamphetamine, in

                                         -2-
violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii) and 18 U.S.C. § 2. Count

fourteen charged him with possession with intent to distribute 50 to 500 grams or

more of cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(ii) and 18 U.S.C.

§ 2. Count fifteen charged him with possession with intent to distribute

marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D) and 18 U.S.C. § 2.

Lizardo-Figueroa pled guilty to all counts.

      In preparation for sentencing, a presentence report (“PSR”) was prepared

by the United States Probation Office. In calculating Lizardo-Figueroa’s base

offense level, the PSR applied a two-level enhancement pursuant to United States

Guideline Commission, Sentencing Manual (“USSG”), §2D1.1(b)(1) on the

ground that a firearm was possessed in connection with the offense and that it was

not clearly improbable that the firearm was connected to the crime. The basis for

the enhancement is that law enforcement authorities found two firearms while

searching a residence connected to Lizardo-Figueroa and in which

methamphetamine, cocaine and marijuana were found.

      The PSR also included information about Lizardo-Figueroa’s criminal

history and specific offender characteristics. Lizardo-Figueroa had no criminal

history points. He had also experienced a difficult childhood in Honduras, and

had been beaten by his stepfather and lived alone in the streets for one year when

he was twelve years old. The PSR noted that Lizardo-Figueroa had entered the




                                         -3-
United States illegally in 2001 and worked in this country in order to earn money

to send home to his son in Honduras.

      The PSR calculated Lizardo-Figueroa’s total offense level as 38, which

included the enhancement for possession of the dangerous weapons. With a

criminal history category I, the total offense level of 38 yielded an advisory

Guidelines range of 235 to 293 months.

      Lizardo-Figueroa filed objections to the PSR. In particular, he challenged

the two-level enhancement for possession of a firearm in connection with the

crime. He also filed a motion for a variance from the advisory Guidelines

sentence, arguing that a sentence of 120 months would be reasonable and would

satisfy the purposes of 18 U.S.C. § 3553(a). The district court rejected his

argument regarding the enhancement, declined to grant him a variance, and

sentenced him to 235 months’ imprisonment. This appeal followed.



                                   DISCUSSION

      Under Anders, “counsel [may] request permission to withdraw [from an

appeal] where counsel conscientiously examines a case and determines that any

appeal would be wholly frivolous.” United States v. Calderon, 428 F.3d 928, 930

(10 th Cir. 2005) (citing Anders, 386 U.S. at 744). This process requires counsel

to:




                                         -4-
      submit a brief to the client and the appellate court indicating any
      potential appealable issues based on the record. The client may then
      choose to submit arguments to the court. The [c]ourt must then
      conduct a full examination of the record to determine whether
      defendant’s claims are wholly frivolous. If the court concludes after
      such an examination that the appeal is frivolous, it may grant
      counsel’s motion to withdraw and may dismiss the appeal.

Id. (citing Anders, 386 U.S. at 744).

      We agree with counsel that there is no non-frivolous issue related to the

district court’s imposition of the sentence in this case. Lizardo-Figueroa’s

counsel states that Lizardo-Figueroa has directed him to raise two issues on

appeal: whether the district court erred in enhancing his sentence for possession

of a dangerous weapon in connection with the offense and whether the district

court erred in denying his motion for a sentencing variance. In his pro se

response to the Anders brief, Lizardo-Figueroa argues that his counsel provided

ineffective assistance by lying to him to get him to plead guilty, by not pursuing

the possibility of a plea agreement, by not seeking to suppress the results of a

search, by inaccurately predicting whether he would be held accountable for a

weapons enhancement, and by not adequately communicating with him. He also

argues that the district court erred in seeking to avoid unwarranted sentencing

disparities between Lizardo-Figueroa and his co-defendants. We explain why

each of these arguments is frivolous.




                                         -5-
       I. Sentence Enhancement:

       USSG §2D1.1(b)(1) provides for a two-level enhancement “[i]f a dangerous

weapon (including a firearm) was possessed during commission of the offense.”

The commentary to that section states, “[t]he adjustment should be applied if the

weapon was present, unless it is clearly improbable that the weapon was

connected with the offense.” USSG §2D1.1(b)(1), comment. (n.3). The

government bears the initial burden to prove possession of the dangerous weapon

by a preponderance of the evidence. Such possession can be “satisfied by

showing mere proximity to the offense.” United States v. Smith, 131 F.3d 1392,

1400 (10 th Cir. 1997). Thus, the government need only show “that a temporal and

spatial relation existed between the weapon, the drug trafficking activity, and the

defendant.” United States v. Zavalza-Rodriguez, 379 F.3d 1182, 1185 (10 th Cir.

2004) (internal quotation marks omitted). If such possession is established, the

burden shifts to the defendant to show that “it is clearly improbable the weapon

was connected with the offense.” United States v. Heckard, 238 F.3d 1222, 1233

(10 th Cir. 2001).

       In addition, “Section 1B1.3(a)(1) directs courts applying a specific offense

characteristic such as 2D1.1(b)(1) to consider ‘all acts and omissions committed

or aided and abetted . . . that occurred during the commission of the offense,’”

which includes “‘conduct of others in furtherance of the execution of the jointly-

undertaken criminal activity that was reasonably foreseeable by the defendant,’

                                         -6-
regardless whether a conspiracy is charged.” United States v. McFarlane, 933

F.2d 898, 899 (10 th Cir. 1991) (quoting USSG §1B1.3(a)(1)(A) and (B) &

comment. (n.2)). “Together, these provisions permit sentencing courts to attribute

to a defendant weapons possessed by his co-defendants if the possession of

weapons was known to the defendant or reasonably foreseeable by him.” Id.

Finally, we have frequently noted that firearms are “tools of the trade” for drug

traffickers. See United States v. Martinez, 938 F.2d 1078, 1083 (10 th Cir. 1991).

      In this case, it is clear that the government met its initial burden and

Lizardo-Figueroa failed to show that it was clearly improbable that the weapons

found were connected to the drug trafficking. At Lizardo-Figueroa’s sentencing

hearing, Deputy Jesse Valdez, the lead case agent in the drug conspiracy

investigation involving Lizardo-Figueroa, testified that he had received

information from a confidential informant that drug purchases were being made at

a residence at 2014 North 16 th Street. When Valdez went to that location,

Lizardo-Figueroa was the only person present, and he granted consent to search.

During the search, a shotgun was seized from an upstairs bedroom closet and a

loaded .22-caliber handgun was found inside an air conditioning duct on the floor

of the television room, next to the kitchen. A large quantity of drugs was found

in the kitchen. Valdez characterized the place as a stash house. While no one

appeared to live there, Lizardo-Figueroa had a key to the house and admitted he

had rented it for a friend. Thus, it would be frivolous for Lizardo-Figueroa to

                                         -7-
argue that he showed that it was clearly improbable that the weapons were

connected to the drug distribution enterprise, or that their existence was not

reasonably foreseeable.



      II. Denial of Variance:

      We review a sentence for reasonableness, giving deference to the district

court under an abuse of discretion standard. See United States v. Smart, 518 F.3d

800, 806 (10 th Cir. 2008) (relying on Gall v. United States, 128 S. Ct. 586, 591

(2007)). “Our appellate review for reasonableness includes both a procedural

component, encompassing the method by which a sentence is calculated, as well

as a substantive component, which relates to the length of the resulting sentence.”

Id. at 802. In considering the substantive reasonableness of a sentence, we assess

whether the sentence is reasonable in light of the statutory sentencing factors set

forth in 18 U.S.C. § 3553(a). A sentence falling within a correctly-calculated

advisory Guidelines range is entitled to a presumption of reasonableness, which

the defendant may rebut by showing the sentence is unreasonable in light of the

§ 3553(a) factors. United States v. Kristl, 437 F.3d 1050, 1053-54 (10 th Cir.

2006) (per curiam).

      Lizardo-Figueroa argued in his motion for a variance and at his sentencing

hearing that a sentence of 235 months was overly harsh and that his difficult

upbringing, lack of any prior criminal record, and his more modest role in the

                                         -8-
conspiracy were all mitigating factors the court should consider. In imposing the

235-month sentence, and rejecting his requested variance, the district court

acknowledged Lizardo-Figueroa’s arguments but found them unpersuasive. The

court stated that it was inappropriate to consider Lizardo-Figueroa’s personal and

family background in mitigation, and that the sentence was sufficient but not

greater than necessary to comply with the 3553(a) factors. The court also

specifically considered the possible disparity between Lizardo-Figueroa’s

sentence and those of his co-defendants, noting that if a variance was granted to

Lizardo-Figueroa, it would be “a great injustice” if Lizardo-Figueroa’s request

was granted while his co-defendants served longer sentences. There is no

nonfrivolous argument that the court erred in any way in imposing sentence on

Lizardo-Figueroa.



      III. Ineffective Assistance of Counsel:

      In his pro se response, Lizardo-Figueroa argues his counsel was ineffective

in a number of ways. “Ineffective assistance of counsel claims should be brought

in collateral proceedings, not on direct appeal. Such claims brought on direct

appeal are presumptively dismissible, and virtually all will be dismissed.” United

States v. Galloway, 56 F.3d 1239, 1240 (10 th Cir. 1995) (en banc). Such is clearly

the appropriate disposition here.




                                         -9-
      IV. Consideration of Sentencing Disparities:

      Finally, also in his pro se response, Lizardo-Figueroa appears to argue that

the district court erred by seeking to avoid unwarranted sentencing disparities

between Lizardo-Figueroa and his co-defendants when it refused to reduce

Lizardo-Figueroa’s sentence to 120 months, rather than the 235-month minimum

advisory Guidelines sentence. There was no error here. District courts are

directed to avoid unwarranted sentencing disparities between similarly situated

defendants, including co-defendants. See Gall, 128 S. Ct. at 600; see also Smart,

518 F.3d at 804-05.



                                 CONCLUSION

      For the foregoing reasons, we GRANT Lizardo-Figueroa’s counsel’s

motion to withdraw, and we DISMISS this appeal.

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




                                        -10-